UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6066



COREY GREENE,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-2038-JFM)


Submitted:   May 25, 2000                   Decided:   June 7, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Greene, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, Jason Trumpbour, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey Greene seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See Greene v. Hutchinson, No. CA-99-

2038-JFM (D. Md. Jan. 3, 2000).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
December 30, 1999, the district court’s records show that it was
entered on the docket sheet on January 3, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2